internal_revenue_service number release date index number --------------------------------- ------------------------ -------------------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-124041-10 date november x ---------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------------- ----------------------- state -------------------------- state ------------ date --------------------- date ---------------------- year ------- year ------- year ------- dear ----------- we received your letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code code this letter responds to your request x was incorporated under the laws of state on date x elected to be an s_corporation effective date beginning in year x remitted a state tax on behalf of facts plr-124041-10 its shareholders who were not residents of state while x did provide each of its shareholders who were not residents of state with the amount of state tax x paid on their behalf x did not treat those payments as constructive distributions to such shareholders x represents the state tax_payments it made from year through year should have been treated as constructive distributions which caused the distributions x made to its shareholders to be disproportionate from year through year x represents it was not aware that its failure to treat the state tax_payments as constructive distributions could cause x to be treated as having more than one class of stock likewise x represents that it did not intend to terminate its s_corporation_election and that the circumstances resulting in the possible termination of the election were not motivated by tax_avoidance or retroactive tax planning x represents it has taken or will take the following corrective actions in late year x made remedial distributions to correct the effect of the potential disproportionate distributions x may have made for year and subsequent years x will treat the state tax it pays on behalf of its shareholders who are not residents of state as constructive distributions and will take into account such constructive distributions when making distributions to its shareholders so that each outstanding share of its stock will confer identical rights to distributions x represents that x and each of its shareholders have filed all returns consistent with x's s_corporation_election from year through the present law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides in part that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides in part that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation plr-124041-10 proceeds collectively the governing provisions although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that state laws may require a corporation to pay or withhold state income taxes on behalf of some or all of the corporation's shareholders such laws are disregarded in determining whether all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds within the meaning of sec_1_1361-1 provided that when the constructive distributions resulting from the payment or withholding of taxes by the corporation are taken into account the outstanding shares confer identical rights to distribution and liquidation proceeds a difference in timing between the constructive distributions and the actual distributions to the other shareholders does not cause the corporation to be treated as having more than one class of stock except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the information submitted and representations made we conclude that if x had more than one class of stock x's election to be treated as an s_corporation terminated in year when x first made the state tax_payments on behalf of its shareholders who were not state residents however we conclude that if x's s_corporation_election was terminated such termination was inadvertent within the plr-124041-10 meaning of sec_1362 therefore x will be treated as continuing to be an s_corporation from year and thereafter provided x's s_corporation_election was valid and was not otherwise terminated under sec_1362 for all relevant years x's shareholders must include their pro_rata share of the separately_stated and nonseparately computed items of income or loss of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x is otherwise eligible to be treated as an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely s mary beth carchia senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
